DETAILED ACTION
This office action is in response to the amendment filed on May 10, 2022. Claims 1-13 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see pages 5-14, filed May 10, 2022, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection has been withdrawn, however, a new rejection is provided and is discussed in further detail below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses that the, “monolithic tubular body being hollow from one end to another end.” However, it is unclear how the tubular body is considered hollow when connecting member (60) is attached within the tubular body (see Figures 3 or 6). Is the “hollow” limitation meant to disclose that the tubular body is hollow, when not fully assembled to components of the wrench? If so, the claims should be amended to clarify this limitation. If not, how is the tubular body connected to an electronic wrench, while maintain a hollow tubular body from one end to another end? In order to expedite prosecution, the examiner has interpreted claim 1 as requiring, “a monolithic tubular body being hollow from one end to another end, when the tubular body is not fully assembled to components of the electronic wrench.” However, appropriate correction is respectfully required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11 and 12 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hu (2017/0348836).

In reference to claim 1, As Best Understood, Hu discloses a tubular body (10) of an electronic torque wrench (paragraph 39), comprising: a small diameter portion (see figure below), a bridge portion (see figure below), and a large diameter portion (see figure below) connected along a longitudinal direction (i.e. along A1, in Figure 3) of the tubular body, the outer diameter of the large diameter portion (see opposing arrows within large diameter portion in figure below) of being larger than the than the outer diameter (see opposing arrows within small diameter portion in figure below) of the small diameter portion, the tubular body is integrally formed (Figures 2 and 3), the bridge portion lies between the large diameter portion and the small diameter portion and has a front end (i.e. lower left end in figure below) connected to a rear end (i.e. right end in figure below) of the small diameter portion and a rear end (i.e. upper right end in figure below) connected to a front end (i.e. left end) of the large diameter portion; and the tubular body, the small diameter portion, and the large diameter portion have portion have a length respectively (see length of 10 extending from end 101 to end 102, in Figure 2), wherein the small diameter portion, the bridge portion, and the large diameter portion are a monolithic tubular body (see Figure 2 showing that a single one-piece tube forms all three portions), the monolithic tubular body being hollow (at least when not fully assembled to components of the electronic wrench) from one end (101) to another end (102), when the tubular body is not fully assembled to components of the electronic wrench the electronic wrench (see Figure 2), but lacks specifically disclosing that, length of the tubular body is 1.18~2.6 times the length of the large diameter portion, and the length of the small diameter portion is 0.18~1.6 times the length of the large diameter portion. In addition, the applicant fails to provide any criticality in having the length of the tubular body being within the range of 1.18~2.6 times the length of the large diameter portion, and that the length of the small diameter portion being within the range of 0.18~1.6 times the length of the large diameter portion or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a tubular body that is 1.18~2.6 times the length of the large diameter portion, and that the length of the small diameter portion is within the range of 0.18~1.6 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bridge portion)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    186
    517
    media_image1.png
    Greyscale


[AltContent: textbox (Large diameter portion)][AltContent: textbox (Small diameter portion)]



In reference to claim 2, Hu shows that the bridge portion has a length (see length of bridge extending between the front end and the rear end thereof in the figure above), but lacks specifically disclosing that, the length of the bridge portion is 0.085~0.32 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the length of the bridge portion being 0.085~0.32 times the length of the large diameter portion or that this range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a length of the bridge portion being 0.085~0.32 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.

In reference to claim 3, Hu discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the outer diameter of the small diameter portion is 0.7~0.8 times the outer diameter of the large diameter portion. However, the applicant fails to provide any criticality in having the outer diameter of the small diameter portion being 0.7~0.8 times the outer diameter of the large diameter portion or that this range provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could provide the outer diameter of the small diameter portion being 0.7~0.8 times the outer diameter of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily. 

In reference to claim 4, Hsieh shows that the bridge portion is shaped as a cone (Figure 1) and has a small diameter end at a front end thereof (see figure below) and has a large diameter end at a rear end thereof (see figure below). 
[AltContent: arrow]
[AltContent: textbox (Large diameter portion)][AltContent: textbox (Small diameter portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    122
    104
    media_image2.png
    Greyscale




In reference to claim 5, Hu shows that an opening (see figures below) provided in a peripheral wall of the large diameter portion; and a gripping area (at least in part of element 40) is formed between a rear end of the opening and a rear end of the tubular body (see figures below). 
[AltContent: arrow][AltContent: textbox (Rear end of Tubular body)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear end of Opening)][AltContent: arrow]
    PNG
    media_image3.png
    431
    852
    media_image3.png
    Greyscale

[AltContent: textbox (Opening)]
[AltContent: textbox (Gripping area at least in part)][AltContent: arrow]
[AltContent: ]
    PNG
    media_image4.png
    411
    751
    media_image4.png
    Greyscale

In reference to claim 6, Hu shows that the opening has a length, and the length of the opening is not greater than one half of the length of the large diameter portion (see Figure 2). 
In reference to claim 7, Hu shows that it is known to provide a layout length that is defined as the distance from a front end (101) of the tubular body to the rear end of the opening (see figure on page 8 above) and that the gripping area has a gripping area length (i.e. extending within the bracket as shown above), but lacks specifically disclosing that, the layout length is 0.67~0.86 times the length of the tubular body, and that the gripping area length is 0.45~0.51 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the layout length being 0.67~0.86 times the length of the tubular body, and that the gripping area length is 0.45~0.51 times the length of the large diameter portion or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length of the wrench, as required by the user, one could provide a layout length that is 0.67~0.86 times the length of the tubular body, and that the gripping area length is 0.45~0.51 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations.

In reference to claim 8, Hu discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the length of the tubular body is 1.18~1.65 times or 1.2~2.5 times the length of the large diameter portion; that the length of the small diameter portion is 0.55~0.62 times or 0.2~1.5 times the length of the large diameter portion; and that the length of the bridge portion is 0.09~0.11 times or 0.2~0.3 times the length of the large diameter portion. However, the applicant fails to provide any criticality in having the length of the tubular body being 1.18~1.65 times or 1.2~2.5 times the length of the large diameter portion; that the length of the small diameter portion is 0.55~0.62 times or 0.2~1.5 times the length of the large diameter portion; and that the length of the bridge portion is 0.09~0.11 times or 0.2~0.3 times the length of the large diameter portion or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could provide the length of the tubular body is 1.18~1.65 times or 1.2~2.5 times the length of the large diameter portion; the length of the small diameter portion is 0.55~0.62 times or 0.2~1.5 times the length of the large diameter portion; and the length of the bridge portion is 0.09~0.11 times or 0.2~0.3 times the length of the large diameter portion, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily. 

In reference to claim 9, Hu discloses the layout length (as previously discussed above), but lack specifically disclosing that, the layout length is 0.69~0.85 times or 0.71~0.73 times the length of the tubular body. However, the applicant fails to provide any criticality in having the layout length being 0.69-0.85 times or 0.71~0.73 times the length of the tubular body or that any of these ranges provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on a desired length and material desired to be used of the wrench, as required by the user, one could the layout length is 0.69~0.85 times or 0.71~0.73 times the length of the tubular body, in order to allow the wrench to more effectively and easily engage with workpieces in hard to reach locations and/or provide a wrench which can be manufactured more cheaply and easily.

In reference to claim 11, Hu discloses further comprising a connecting member (20), the connecting member has a lug portion (at 211 or at 214) and a rod portion (21), the rod portion extends into the tubular body through a front end of the small diameter portion (Figure 3) and is connected to the small diameter portion (Figure 3), and the lug portion is exposed from the tubular body (Figures 1 and 3).

In reference to claim 12, Hu shows that the lug portion (at 211 or at 214) has a width and the width of the lug portion is greater than the outer diameter of the small diameter portion (Figure 1). 

Claim 10, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hu (2017/0348836) in view of Hsieh (2009/0178519). 

In reference to claim 10, Hu discloses the claimed invention as previously mentioned above, but lacks specifically disclosing that, the opening has a depth about one half of the outer diameter of the large diameter portion. However, Hsieh teaches (also see paragraphs 4 and 5) that it is old and well known in the art at the time the invention was made to provide an opening (31) having a depth (see figure below) that is about one half of an outer diameter of a large diameter portion (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the depth of the opening, of Hu, with the known technique of providing an opening having a depth about one half of the outer diameter of the large diameter portion, as taught by Hsieh, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that uses the space inside the tool more efficiently.   
[AltContent: arrow][AltContent: textbox (Copied portions showing Depth of opening is about half of the large diameter portion)][AltContent: arrow][AltContent: textbox (Half of the large diameter portion)][AltContent: textbox (Large diameter portion)][AltContent: textbox (Outer diameter of large diameter portion)][AltContent: textbox (Depth of opening)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ]
    PNG
    media_image5.png
    436
    580
    media_image5.png
    Greyscale


Claim 13, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Hu (2017/0348836) in view of Heyraud (4669319). 

In reference to claim 13, Hu discloses the claimed invention as previously mentioned above, but lacks, the front end of the small diameter portion having an inner periphery provided with a tapered annular wall, and the tapered annular wall is reduced in diameter along an inward direction. However, Heyraud teaches that it is old and well known in the art at the time the invention was made to provide a front end (i.e. the lower end of 9a, as seen in Figure 2) of a small diameter portion (2) having an inner periphery provided with a tapered annular wall (see figure below), and the tapered annular wall is reduced in diameter along an inward direction (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the front end of the small diameter portion, of Hu, with the known technique of providing a front end of the small diameter portion with a tapered annular wall, as taught by Heyraud, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively maintains engagement with a part (i.e. fitting 3) until the desired torque has been applied thereby preventing any unwanted disconnection during normal operation. 
[AltContent: connector][AltContent: textbox (Inward direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tapered annual wall)][AltContent: arrow]
    PNG
    media_image6.png
    422
    330
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hofman (3707893) shows that it is known in the art to provide a front end of a small diameter portion (12) with an inner periphery that is provided with a tapered annular wall (at 52), and the tapered annular wall is reduced in diameter along an inward direction (Figure 2). Small (1832663) shows that it is known in the art to provide a front end (left end of 21) of a small diameter portion (21) with an inner periphery that is provided with a tapered annular wall (see winner walls extending below 26 and above 24), and the tapered annular wall is reduced in diameter (i.e. from 22) along an inward direction (left direction moving from 22 to the front end in Figure 2).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723